


Exhibit 10.28

 

DITECH NETWORKS, INC.

 

AMENDED AND RESTATED SEVERANCE BENEFIT PLAN

 

SECTION 1.         INTRODUCTION.

 

The Ditech Networks, Inc. Amended and Restated Severance Benefit Plan (the
“Plan”) is hereby established effective May 27, 2010 (the “Effective Date”),
which Plan amends and restates the Ditech Networks, Inc. Amended and Restated
Change in Control Severance Benefit Plan adopted December 12, 2008 (the “Prior
Plan”), which Prior Plan is hereby amended, restated and superseded in its
entirety by this Plan as of the Effective Date.  The purpose of the Plan is to
provide for the payment of severance benefits to certain eligible employees of
Ditech Networks, Inc. and its wholly owned subsidiaries (the “Company”) in the
event that such employees are subject to qualifying employment terminations. 
This Plan shall supersede any severance benefit plan, policy or practice
previously maintained by the Company, other than an individually negotiated
written contract or written agreement with the Company relating to severance or
change in control benefits that is in effect on an employee’s termination date,
in which case such employee’s severance benefit, if any, shall be governed by
the terms of such individually negotiated written contract or written agreement
and shall be governed by this Plan only to the extent that the reduction
pursuant to Section 7(b) below does not entirely eliminate benefits under this
Plan.  This document also is the Summary Plan Description for the Plan.

 

SECTION 2.         DEFINITIONS.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)                                  “Base Salary” means the Participant’s
annual base pay (excluding incentive pay, premium pay, commissions, overtime,
bonuses and other forms of variable compensation), at the rate in effect during
the last regularly scheduled payroll period immediately preceding the date of
the Participant’s Covered Termination.

 

(b)                                  “Board” means the Board of Directors of
Ditech Networks, Inc.

 

(c)                                  “Bonus” means the higher of:
(i) Participant’s target annual bonus for the year in which the Covered
Termination occurs, or (ii) the average of Participant’s annual bonus payments
made for the two bonus years immediately preceding the Covered Termination.

 

(d)                                  “Change in Control” means one of the
following events or a series of more than one of the following events that are
related, in which the stockholders of the Company immediately before the
transaction do not retain immediately after the transaction, in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before the transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting stock of the Company, the resulting entity in a merger or, in
the case of an asset sale, the corporation or corporations to which the assets
of the Company were transferred (the “Transferee Corporation(s)”), as the case
may be:

 

1

--------------------------------------------------------------------------------


 

(i)                                    the direct or indirect sale or exchange
in a single or series of related transactions by the stockholders of the Company
of more than fifty percent (50%) of the voting stock of the Company;

 

(ii)                                a merger or consolidation in which the
Company is a party; or

 

(iii)                            the sale, exchange, or transfer of all or
substantially all of the assets of the Company.

 

For purposes of this Section 2(d), indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations, which as a result of the transaction, own the Company,
the resulting entity or the Transferee Corporation(s), as the case may be,
either directly or through one or more subsidiary corporations.  Prior to the
Change in Control, the Board shall have the right to determine whether multiple
sales or exchanges of the voting stock of the Company or more than one of the
preceding events are related, and its determination shall be final, binding and
conclusive.

 

(e)                                  “Change in Control Related Termination”
means a Covered Termination in which either: (i) an Involuntary Termination
Without Cause occurs within one (1) month prior to the effective date of a
Change in Control or within twelve (12) months following the effective date of a
Change in Control, or (ii) a Constructive Termination in which the events
undertaken by the Company as specified in Section 2(h) that give rise to the
Participant’s right to resign due to Constructive Termination occur within one
(1) month prior to the effective date of a Change in Control or within twelve
(12) months following the effective date of a Change in Control.

 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Company” means Ditech Networks, Inc. and
its wholly owned subsidiaries or, following a Change in Control, the surviving
entity resulting from such transaction.

 

(h)                                 “Constructive Termination” means a
resignation by a Participant of employment with the Company after one of the
following is undertaken without the Participant’s express written consent:

 

(i)                                    a substantial reduction in the
Participant’s duties or responsibilities (and not simply a change in title or
reporting relationships) in effect immediately prior to such reduction;
provided, however, that it shall not be a “Constructive Termination” if,
following the effective date of a Change in Control, either (a) the Company is
retained as a separate legal entity or business unit and the Participant holds
the same position in such legal entity or business unit as the Participant held
before such effective date, or (b) the Participant holds a position with duties
and responsibilities comparable (though not necessarily identical, in view of
the relative sizes of the Company and the entity involved in a Change in
Control) to the duties and responsibilities of the Participant prior to the
effective date of a Change in Control;

 

(ii)                                a material reduction in the Participant’s
Base Salary (except for salary decreases generally applicable to the Company’s
other similarly situated employees);

 

2

--------------------------------------------------------------------------------


 

(iii)                            a change in the Participant’s business location
of more than 40 miles from the business location prior to such change, except
for required travel for the Company’s business to an extent substantially
consistent with Participant’s prior business travel obligations;

 

(iv)                               a material breach by the Company of any
provisions of the Plan or any enforceable written agreement between the Company
and the Participant; or

 

(v)                                   any failure by the Company to obtain
assumption of the Plan by any successor or assign of the Company;

 

provided, however that a resignation shall not be deemed a Constructive
Termination unless (w) the Participant provides the Company with written notice
(the “Constructive Termination Notice”) that the Participant believes that an
event described in this Section 2(h) has occurred, (x) the Constructive
Termination Notice is given within ninety (90) days following the date of the
initial occurrence of the event, (y) the Company does not rescind or cure the
conduct giving rise to the event described in this Section 2(h) within thirty
(30) days of receipt by the Company of the Constructive Termination Notice (the
“Cure Period”), and (z) the Participant resigns or otherwise terminates
employment, including a termination due to Participant’s death or disability,
within the ninety (90) day period following expiration of the Cure Period (the
“Resignation Period”).

 

(i)                                    “Covered Termination” means an
Involuntary Termination Without Cause or a Change in Control Related
Termination.  Except as may otherwise be provided pursuant to Section 2(h),
termination of Participant’s employment due to death or disability shall not
constitute a Covered Termination.

 

(j)                                    “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.

 

(k)                                “Fair Market Value” means, as of any date,
the value of the Company’s common stock determined as follows:

 

(i)                                    If the common stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of common stock shall be the closing sales price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the common stock) on the date of determination, as
reported in a source the Board deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the common stock on the date of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the common
stock, the Fair Market Value shall be determined by the Board in good faith.

 

(l)                                    “Involuntary Termination Without Cause”
means an involuntary termination of employment by the Company other than for one
of the following reasons:

 

3

--------------------------------------------------------------------------------


 

(i)                                    the Participant’s violation of any
material provision of the Company’s standard agreement relating to proprietary
rights;

 

(ii)                                the Participant participates in any act of
theft or dishonesty;

 

(iii)                            the Participant participates in any immoral or
illegal act which has had or could reasonably be expected to have or had a
detrimental effect on the business or reputation of the Company;

 

(iv)                               any material failure by the Participant to
use reasonable efforts to perform reasonably requested tasks after written
notice and a reasonable opportunity to comply with such notice;

 

(v)                                   Participant’s violation of the Company’s
ethics or insider trading policy which results or could reasonably be expected
to result in material harm to the Company;

 

(vi)                               the Participant participates in financial
accounting improprieties which results or could reasonably be expected to result
in material harm to the Company; or

 

(vii)                           Participant’s failure to cooperate with a
governmental investigation regarding Participant or the Company which results or
could reasonably be expected to result in material harm to the Company.

 

(m)                              “Participant” means each of: Todd Simpson, the
Company’s President and Chief Executive Officer; William J. Tamblyn, the
Company’s Executive Vice President, Chief Financial Officer and Chief Operating
Officer; Karl Brown, the Company’s Vice President of Marketing.

 

(n)                                 “Plan Administrator” means the Board or any
committee duly authorized by the Board to administer the Plan.  The Plan
Administrator may, but is not required to be, the Compensation Committee of the
Board.  The Board may at any time administer the Plan, in whole or in part,
notwithstanding that the Board has previously appointed a committee to act as
the Plan Administrator.

 

SECTION 3.         ELIGIBILITY FOR BENEFITS.

 

(a)                                  General Rules.  Subject to the provisions
set forth in this Section and Section 7, in the event of an Involuntary
Termination Without Cause that is not a Change in Control Related Termination,
the Company will provide the severance benefits described in Section 4 of the
Plan to the affected Participant, and in the event of a Change in Control
Related Termination the Company will provide the severance benefits described in
Section 5 of the Plan to the affected Participant.  Nothing in the Plan is
intended to convey any benefit on a Participant prior to the occurrence of a
Covered Termination.

 

(b)                                  COBRA Continuation Coverage.  If a
Participant incurs a Covered Termination and the Participant was enrolled in a
health, dental, or vision plan sponsored by the Company immediately prior to
such Covered Termination, the Participant may be eligible to continue coverage
under such health, dental, or vision plan (or to convert to an individual
policy), at the

 

4

--------------------------------------------------------------------------------


 

time of the Participant’s termination of employment, under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  The Company will notify
the Participant of any such right to continue such coverage at the time of
termination pursuant to COBRA.  No provision of this Plan will affect the
continuation coverage rules under COBRA, except that the Company’s payment, if
any, of applicable insurance premiums will be credited as payment by the
Participant for purposes of the Participant’s payment required under COBRA. 
Therefore, the period during which a Participant may elect to continue the
Company’s health, dental, or vision plan coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Participant, and all other rights and obligations of the
Participant under COBRA (except the obligation to pay insurance premiums that
the Company pays, if any) will be applied in the same manner that such
rules would apply in the absence of this Plan.

 

(c)                                  Other Employee Benefits.  All other
employee benefits (such as health coverage, dental coverage, vision coverage,
life insurance, disability coverage, and 401(k) plan coverage) shall terminate
as of the Participant’s termination date (except to the extent that a conversion
privilege may be available thereunder).

 

(d)                                  Exceptions to Benefit Entitlement.  A
Participant, will not receive benefits under the Plan (or will receive reduced
benefits under the Plan) in the following circumstances, as determined by the
Company in its sole discretion:

 

(i)                                    The Participant has executed an
individually negotiated written contract or written agreement with the Company
relating to severance or change in control benefits that is in effect on his
termination date, in which case such Participant’s severance benefit, if any,
shall be governed by the terms of such individually negotiated written contract
or written agreement, whether or not such individually negotiated written
contract or written agreement expressly states that it is meant to supersede the
Plan, and shall be governed by this Plan only to the extent that the reduction
pursuant to Section 7(b) or Section 7(e) below does not entirely eliminate
benefits under this Plan.

 

(ii)                                The Participant is offered immediate
reemployment by a successor to the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or a sale of all
or substantially all the assets of a division or business unit of the Company. 
For purposes of the foregoing, “immediate reemployment” means that the
Participant’s employment with the successor to the Company or the purchaser of
its assets, as the case may be, results in uninterrupted employment such that
the Participant does not suffer a lapse in pay as a result of the change in
ownership of the Company or the sale of its assets; provided, however, that
reemployment in a role that would constitute a Constructive Termination shall
not constitute “immediate reemployment” for purposes hereof.

 

(iii)                            The Participant does not confirm in writing
that he or she shall be subject to the proprietary information or
confidentiality agreement previously entered into between Participant and the
Company.

 

(e)                                  Termination of Benefits.  A Participant’s
right to receive the payment of benefits under this Plan shall terminate
immediately if, at any time prior to or during the period for which

 

5

--------------------------------------------------------------------------------


 

the Participant is receiving benefits hereunder, the Participant, without the
prior written approval of the Company:

 

(i)                                    willfully breaches a material provision
of the Participant’s proprietary information or confidentiality agreement with
the Company, as referenced in Section 3(d)(iii);

 

(ii)                                owns, manages, operates, joins, controls or
participates in the ownership, management, operation or control of, is employed
by or connected in any manner with, any person, enterprise or entity which is
engaged in any business competitive with that of the Company; provided, however,
that such restriction will not apply to any passive investment representing an
interest of less than two percent (2%) of an outstanding class of
publicly-traded securities of any corporation or other entity or enterprise;

 

(iii)                            encourages or solicits any of the Company’s
then current employees to leave the Company’s employ for any reason or
interferes in any other manner with employment relationships at the time
existing between the Company and its then current employees; or

 

(iv)                               induces any of the Company’s then current
clients, customers, suppliers, vendors, distributors, licensors, licensees or
other third party to terminate their existing business relationship with the
Company or interferes in any other manner with any existing business
relationship between the Company and any then current client, customer,
supplier, vendor, distributor, licensor, licensee or other third party.

 

SECTION 4.         INVOLUNTARY TERMINATION SEVERANCE BENEFITS

 

Each Participant who incurs an Involuntary Termination Without Cause that is not
a Change in Control Related Termination shall be eligible to receive severance
benefits under this Section 4, subject to the terms and conditions of Sections 6
and 7.  In no event shall a Participant be eligible to receive severance
benefits under both this Section 4 and Section 5 below.  In the event that a
Participant commences receiving severance benefits under this Section 4 and
thereafter becomes eligible for severance benefits under Section 5, the
Participant shall be eligible to receive severance benefits under Section 5, but
such benefits shall be reduced by any severance benefits previously provided
under this Section 4.

 

(a)                                  Cash Severance Benefits.  Each Participant
who incurs an Involuntary Termination Without Cause that is not a Change in
Control Related Termination shall be eligible to receive cash severance benefits
equal to the number of months of Base Salary set forth below.  For such
purposes, Base Salary shall be calculated prior to any reduction in Base Salary
that would give the Participant the right to resign due to a Constructive
Termination.  Any cash severance benefits provided under this Section 4(a) shall
be paid pursuant to the provisions of Section 6. Each Participant’s monthly Base
Salary amount payable shall be determined by reference to the annual amount
determined pursuant to Section 2(a) with respect to such Participant divided by
twelve (12).

 

6

--------------------------------------------------------------------------------


 

Participant

 

Amount of Base Salary
Cash Severance Benefit

 

 

 

 

 

Todd Simpson, the Company’s President and Chief Executive Officer

 

12 months

 

 

 

 

 

William J. Tamblyn, the Company’s Executive Vice President, Chief Financial
Officer and Chief Operating Officer

 

6 months

 

 

 

 

 

Karl Brown, the Company’s Vice President of Marketing

 

4 months

 

 

(b)                                  Equity Benefits.  Effective as of the date
of the Participant’s Involuntary Termination Without Cause, (i) the vesting and
exercisability of all outstanding options to purchase the Company’s common stock
and any other unvested stock awards that are held by the Participant on such
date shall be accelerated with respect to 50% of the then unvested shares, and
(ii) any reacquisition or repurchase rights held by the Company in respect of
common stock issued pursuant to any other stock award granted to the Participant
by the Company shall lapse with respect to 50% of the then unvested shares.  Any
stock options, stock appreciation rights or other exercisable stock awards with
exercise prices or strike prices less than the Fair Market Value of the
Company’s common stock on the date of the termination shall remain exercisable
until the twelve (12) month anniversary of the termination, but in no event may
be exercised after expiration of the maximum term applicable to such stock
awards.

 

(c)                                  COBRA Premiums.  If a Participant timely
elects continued coverage under COBRA, the Company shall pay the full amount of
the Participant’s COBRA premiums on behalf of the Participant for the
Participant’s continued coverage under the Company’s health, dental and vision
plans, including coverage for the Participant’s eligible dependents, for the
number of months following such Participant’s Involuntary Termination Without
Cause as indicated in the table below:

 

Participant

 

COBRA Severance Period

 

 

 

 

 

Todd Simpson, the Company’s President and Chief Executive Officer

 

18 months

 

 

 

 

 

William J. Tamblyn, the Company’s Executive Vice President, Chief Financial
Officer and Chief Operating Officer

 

18 months

 

 

 

 

 

Karl Brown, the Company’s Vice President of Marketing

 

9 months

 

 

7

--------------------------------------------------------------------------------


 

(such period of months applicable to such Participant is the “COBRA Severance
Period”); provided, however, that if the COBRA Severance Period exceeds the
length of time that the Participant is entitled to coverage under COBRA
(including any additional period under analogous provisions of state law), the
Company (or the resulting or acquiring entity or Transferee Corporation involved
in the Change in Control, as applicable, if this provision is applicable
pursuant to Section 5(c)) shall be required to provide health, dental and vision
insurance coverage for the Participant and his or her eligible dependents for
any portion of the COBRA Severance Period that exceeds the length of time that
the Participant is entitled to coverage under COBRA (including any additional
period under analogous provisions of state law), at a level of coverage that is
substantially similar to the continued coverage that the Participant and his or
her eligible dependents received under the Company’s health, dental and vision
plans; provided, further, however, that no such premium payments (or any other
payments for medical, dental or vision coverage by the Company) shall be made
following the Participant’s death or the effective date of the Participant’s
coverage by a medical, dental or vision insurance plan of a subsequent
employer.  Each Participant shall be required to notify the Company immediately
if the Participant becomes covered by a medical, dental or vision insurance plan
of a subsequent employer.  Upon the conclusion of such period of insurance
premium payments made by the Company, the Participant will be responsible for
the entire payment of premiums required under COBRA for the duration of the
COBRA period.  The benefits provided under this Section 4(c) subject to the
terms and conditions set forth herein are the “COBRA Premium Benefits.”

 

(d)                                  Outplacement Services.  Following the
Participant’s Involuntary Termination Without Cause, the Company shall provide
the Participant with outplacement services at a cost to the Company not to
exceed as set forth in the table below with respect to such Participant through
an agency selected by the Company (the “Outplacement Services”), provided that
such Outplacement Services are rendered within one year from the date of the
Participant’s Involuntary Termination Without Cause:

 

Participant

 

Outplacement Services

 

 

 

 

 

Todd Simpson, the Company’s President and Chief Executive Officer

 

$

5,000

 

 

 

 

 

William J. Tamblyn, the Company’s Executive Vice President, Chief Financial
Officer and Chief Operating Officer

 

$

3,500

 

 

 

 

 

Karl Brown, the Company’s Vice President of Marketing

 

$

2,500

 

 

8

--------------------------------------------------------------------------------

 

SECTION 5.         CHANGE IN CONTROL RELATED TERMINATION BENEFITS.

 

Each Participant who incurs a Change in Control Related Termination shall be
eligible to receive severance benefits under this Section 5 in lieu of and not
additional to severance benefits under Section 4, subject to the terms and
conditions of Sections 6 and 7.  In no event shall a Participant be entitled to
receive severance benefits under both Section 4 and this Section 5.

 

(a)           Change in Control Related Termination Cash Severance Benefits. 
Each Participant who incurs a Change in Control Related Termination shall be
eligible to receive cash severance benefits equal to the number of months of
Base Salary and Bonus set forth below.  For such purposes, Base Salary shall be
calculated prior to any reduction in Base Salary that would give the Participant
the right to resign due to a Constructive Termination.  Any cash severance
benefits provided under this Section 5(a) shall be paid pursuant to the
provisions of Section 6.  Each Participant’s monthly Base Salary and monthly
Bonus severance amounts payable shall be determined by reference to the annual
amounts determined pursuant to Sections 2(a) and 2(c) with respect to such
Participant divided by twelve (12).

 

 

Participant

 

Base Salary and Bonus
Cash Severance Benefits

 

 

Todd Simpson, the Company’s President and Chief Executive Officer

 

18 months

 

 

 

 

 

 

 

William J. Tamblyn, the Company’s Executive Vice President, Chief Financial
Officer and Chief Operating Officer

 

12 months

 

 

 

 

 

 

 

Karl Brown, the Company’s Vice President of Marketing

 

8 months

 

 

(b)           Equity Benefits.  If a Participant incurs a Change in Control
Related Termination, then effective as of the date of the Participant’s
termination, (i) the vesting and exercisability of all outstanding options to
purchase the Company’s common stock and any other unvested stock awards that are
held by the Participant on such date shall be accelerated with respect to 100%
of the shares, and (ii) any reacquisition or repurchase rights held by the
Company in respect of common stock issued pursuant to any other stock award
granted to the Participant by the Company shall lapse with respect to 100% of
the shares.  Any stock options, stock appreciation rights or other exercisable
stock awards with exercise prices or strike prices less than the Fair Market
Value of the Company’s common stock on the date of the termination shall remain
exercisable until the twelve (12) month anniversary of the termination, but in
no event may be exercised after expiration of the maximum term applicable to
such stock awards.

 

9

--------------------------------------------------------------------------------


 

(c)           COBRA Premiums.  COBRA Premium Benefits during the applicable
COBRA Severance Period following the Change in Control Related Termination on
the same terms and conditions set forth in Section 4(c).

 

(d)           Outplacement Services.  Outplacement Services following the Change
in Control Related Termination for the amounts for services rendered within the
time frame set forth in Section 4(d).

 

SECTION 6.         TIME AND FORM OF SEVERANCE PAYMENTS.

 

(a)           General Rules.  Subject to Section 6(b), any cash severance
benefits provided under Section 4(a) or Section 5(a) shall be paid ratably in
equal monthly installments over the applicable monthly period specified in such
sections pursuant to the Company’s regularly scheduled payroll periods
commencing as soon as practicable following the effective date of a
Participant’s Covered Termination and shall be subject to all applicable
withholding for federal, state and local taxes.  In the event of a Participant’s
death prior to receiving all installment payments of his or her cash severance
benefit, any remaining installment payments shall be made to the Participant’s
estate on the same payment schedule as would have occurred absent the
Participant’s death.  In no event shall payment of any Plan benefit be made
prior to the effective date of the Participant’s Covered Termination or prior to
the effective date of the release described in Section 7(a).  Benefits otherwise
payable prior to the effective date of the release shall accrue and be paid on
the first regularly scheduled payroll date that follows the release effective
date.

 

(b)           Application of Section 409A.  Notwithstanding anything to the
contrary herein, the following provisions apply to the extent severance benefits
provided herein are subject to Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”).  Severance benefits shall not commence until Participant has a
“separation from service” for purposes of Section 409A.   Each installment of
severance benefits is a separate “payment” for purposes of Treas. Reg.
Section 1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). 
However, if such exemptions are not available and Participant is, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after Participant’s
separation from service, or (ii) Participant’s death.

 

(c)           Parachute Payments.  Except as otherwise provided in an agreement
between a Participant and the Company, if any payment or benefit the Participant
would receive in connection with a Change in Control from the Company or
otherwise (a “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount.  The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax, or (y) the largest portion, up
to and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local

 

10

--------------------------------------------------------------------------------


 

employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in a manner necessary
to provide the Participant with the greatest economic benefit.  If more than one
manner of reduction of payments or benefits necessary to arrive at the Reduced
Amount yields the greatest economic benefit, the payments and benefits shall be
reduced pro rata.

 

SECTION 7.         LIMITATIONS ON BENEFITS.

 

(a)           Release.  In order to be eligible to receive benefits under the
Plan, a Participant also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A or Exhibit B, as
appropriate, within the applicable time frame (21 or 45 days) as is set forth in
such release, but in no event later than 45 days following such Covered
Termination, and such release must become effective in accordance with its
terms.  The Company, in its sole discretion applying reasonable business terms,
may modify the form of the required release to comply with applicable law and
shall determine the form of the required release, which may be incorporated into
a termination agreement or other agreement with the Participant.

 

(b)           Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce a Participant’s severance benefits, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Participant by the Company that become payable in
connection with the Participant’s termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Participant to remain on the payroll for a limited
period of time after being given notice of the termination of the Participant’s
employment.  The benefits provided under this Plan are intended to satisfy, in
whole or in part, any and all statutory obligations and other contractual
obligations of the Company that may arise out of a Participant’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan.  The Company’s decision to apply such reductions to the severance
benefits of one Participant and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Participant, even if similarly situated.  In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being recharacterized as payments
pursuant to the Company’s statutory or other contractual obligations.

 

(c)           Mitigation.  Except as otherwise specifically provided herein, a
Participant shall not be required to mitigate damages or the amount of any
payment provided under this Plan by seeking other employment or otherwise, nor
shall the amount of any cash severance payments provided for under this Plan be
reduced by any compensation earned by a Participant as a result of employment by
another employer or any retirement benefits received by such Participant after
the date of the Participant’s termination of employment with the Company.

 

11

--------------------------------------------------------------------------------


 

(d)           Non-Duplication of Benefits.  Except as otherwise specifically
provided for herein, no Participant is eligible to receive benefits under this
Plan or pursuant to other contractual obligations more than one time.  This Plan
is designed to provide certain severance pay and change in control benefits to
Participants pursuant to the terms and conditions set forth in this Plan.  The
payments pursuant to this Plan are in addition to, and not in lieu of, any
unpaid salary, bonuses or benefits to which a Participant may be entitled for
the period ending with the Participant’s Covered Termination.

 

(e)           Indebtedness of Participants.  If a Participant is indebted to the
Company on the effective date of his or her Covered Termination, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness.

 

SECTION 8.         RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

 

(a)           Exclusive Discretion.  The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan.  The rules, interpretations, computations and
other actions of the Plan Administrator shall be binding and conclusive on all
persons.

 

(b)           Amendment or Termination.  This Plan shall terminate automatically
on May 27, 2014, unless extended by action of the Board or the Compensation
Committee of the Board.  The Company reserves the right to amend or terminate
this Plan or the benefits provided hereunder at any earlier time; provided,
however, that no such amendment or termination shall occur following (i) the
date three (3) months prior to a Change in Control or (ii) a Covered Termination
as to any Participant who would be adversely affected by such amendment or
termination unless such Participant consents in writing to such amendment or
termination.  Any action amending or terminating the Plan pursuant to the
immediately preceding sentence shall be in writing and executed by a duly
authorized officer of the Company.  Unless otherwise required by law, no
approval of the shareholders of the Company shall be required for any amendment
or termination including any amendment that increases the benefits provided
under any option or other stock award.

 

SECTION 9.         NO IMPLIED EMPLOYMENT CONTRACT.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

SECTION 10.       LEGAL CONSTRUCTION.

 

This Plan shall be governed by and construed under the laws of the State of
California (without regard to principles of conflict of laws), except to the
extent preempted by ERISA.

 

12

--------------------------------------------------------------------------------


 

SECTION 11.           CLAIMS, INQUIRIES AND APPEALS.

 

(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative).  The address of the Plan
Administrator is:

 

Ditech Networks, Inc.

Attn:  Vice President, Human Resources

825 E. Middlefield Road

Mountain View, CA 94043

 

(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 11(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

 

13

--------------------------------------------------------------------------------


 

Ditech Networks, Inc.

Attn:  Vice President, Human Resources

825 E. Middlefield Road

Mountain View, CA 94043

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review.  If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period.  This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review.  The Plan Administrator will give prompt, written or electronic notice
of its decision to the applicant. Any electronic notice will comply with the
regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

 

(1)           the specific reason or reasons for the denial;

 

(2)           references to the specific Plan provisions upon which the denial
is based;

 

(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(e)           Rules and Procedures.  The Plan Administrator will establish
rules and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims. 
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

14

--------------------------------------------------------------------------------


 

(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 11(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 11, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

SECTION 12.       BASIS OF PAYMENTS TO AND FROM PLAN.

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

 

SECTION 13.       OTHER PLAN INFORMATION.

 

(a)           Employer and Plan Identification Numbers.  The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-2935531.  The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 520.

 

(b)           Ending Date for Plan’s Fiscal Year.  The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is April 30.

 

(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:

 

Ditech Networks, Inc.

Attn:  Vice President, Human Resources

825 E. Middlefield Road

Mountain View, CA 94043

 

(d)           Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

 

Ditech Networks, Inc.

825 E. Middlefield Road

Mountain View, CA 94043

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 623-1300. 
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

SECTION 14.       STATEMENT OF ERISA RIGHTS.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Ditech
Networks, Inc.) are entitled to certain rights and protections under ERISA.  If
you are a Participant, you are

 

15

--------------------------------------------------------------------------------


 

considered a participant in the Plan for the purposes of this Section 14 and,
under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

(a)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(b)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description.  The Administrator may make a reasonable charge for the
copies; and

 

(c)           Receive a summary of the Plan’s annual financial report, if
applicable.  The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

 

Prudent Actions By Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

Enforce Your Rights

 

If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you

 

16

--------------------------------------------------------------------------------


 

have sued to pay these costs and fees.  If you lose, the court may order you to
pay these costs and fees, for example, if it finds your claim is frivolous.

 

Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

SECTION 15.           GENERAL PROVISIONS.

 

(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or a Participant pursuant to the terms of this
Plan shall be in writing and shall be deemed given when delivered personally or
deposited in the U.S. mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 11(a) and, in the case of a Participant, at the address as set forth in
the Company’s employment file maintained for the Participant as previously
furnished by the Participant or such other address as a party may request by
notifying the other in writing.

 

(b)           Transfer and Assignment.  The rights and obligations of a
Participant under this Plan may not be transferred or assigned without the prior
written consent of the Company.  This Plan shall be binding upon any surviving
entity resulting from a Change in Control and upon any other person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

 

(c)           Waiver.  Any Party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any Party from thereafter enforcing
each and every other provision of this Plan.  The rights granted the Parties
herein are cumulative and shall not constitute a waiver of any Party’s right to
assert all other legal remedies available to it under the circumstances.

 

(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

17

--------------------------------------------------------------------------------


 

SECTION 16.           EXECUTION.

 

To record the amendment and restatement of the Plan as set forth herein, Ditech
Networks, Inc. has caused its duly authorized officer to execute the same as of
the Effective Date.

 

 

DITECH NETWORKS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

18

--------------------------------------------------------------------------------

 

For Employees Age 40 or Older

Individual Termination

 

EXHIBIT A

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Ditech
Networks, Inc. Amended and Restated Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors,
affiliates and assigns, and its and their current and former partners, members,
directors, officers, employees, shareholders, agents, attorneys, accountants,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release.  This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have

 

1

--------------------------------------------------------------------------------


 

seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) this Release
shall not be effective until the date upon which the revocation period has
expired, which shall be the eighth day after I sign this Release.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------


 

For Employees Age 40 or Older

Group Termination

 

EXHIBIT B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Ditech
Networks, Inc. Amended and Restated Severance Benefit Plan (the “Plan”).

 

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

 

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

 

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors,
affiliates and assigns, and its and their current and former partners, members,
directors, officers, employees, shareholders, agents, attorneys, accountants,
insurers, affiliates and assigns, from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring at any time prior to and
including the date I sign this Release.  This general release includes, but is
not limited to: (a) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (b) all
claims related to my compensation or benefits, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended); provided, however, that nothing in this
paragraph shall be construed in any way to release the Company from its
obligation to indemnify me pursuant to agreement or applicable law.

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to consider this Release (although I may choose voluntarily
to sign this Release earlier); (d) I have

 

1

--------------------------------------------------------------------------------


 

seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an office of the Company; (e) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the eighth day after I sign this Release; and (f) I have received with
this Release a detailed list of the job titles and ages of all employees who
were terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

 

EMPLOYEE

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

2

--------------------------------------------------------------------------------
